DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 10/28/2021 are considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. US 10,936,416 B2 in that claim 1 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 1 of the present application. Claim 1 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 1. An apparatus, comprising: a three-dimensional array of memory cells having a plurality of groups of memory cells, wherein: each of the groups of memory cells has a three-dimensional stair step structure; and a number of the groups of memory cells include a parity portion of a redundant array of independent NAND (RAIN) stripe; and a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three- dimensional stair step structure.
Claim 1. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of pages of memory cells and a plurality of groups of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 1 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 1 of the present application and as such anticipates claim 1 of the present application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the present application is anticipated by claim 1 of U.S. Patent No. US 10,936,416 B2 in that claim 1 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 4 of the present application. Claim 4 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 4. The apparatus of claim 1, wherein the apparatus includes a controller configured to perform programming of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells.
Claim 1. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of pages of memory cells and a plurality of groups of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 1 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 4 of the present application and as such anticipates claim 4 of the present application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the present application is anticipated by claim 1 of U.S. Patent No. US 10,936,416 B2 in that claim 1 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 5 of the present application. Claim 5 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 5. The apparatus of claim 1, wherein: the three-dimensional array includes a plurality of pages of memory cells; and each respective group of memory cells includes a different portion of each respective page of memory cells.
Claim 1. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of pages of memory cells and a plurality of groups of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 1 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 5 of the present application and as such anticipates claim 5 of the present application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the present application is anticipated by claim 1 of U.S. Patent No. US 10,936,416 B2 in that claim 1 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 6 of the present application. Claim 6 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 6. The apparatus of claim 5, wherein a number of the plurality of pages of memory cells include the parity portion of the RAIN stripe.
Claim 1. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of pages of memory cells and a plurality of groups of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 1 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 6 of the present application and as such anticipates claim 6 of the present application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the present application is anticipated by claim 9 of U.S. Patent No. US 10,936,416 B2 in that claim 9 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 8 of the present application. Claim 8 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 8. A method of operating memory, comprising: storing a parity portion of a redundant array of independent NAND (RAIN) stripe in one or more of a plurality of groups of memory cells in a three-dimensional array of memory cells, wherein each respective group of memory cells has a three- dimensional stair step structure; and controlling selection of the memory cells using a plurality of string drivers, wherein each respective string driver is associated with a different one of the plurality of groups of memory cells having the three-dimensional stair step structure.
Claim 9. A method of operating memory, comprising: storing a parity portion of a redundant array of independent NAND (RAIN) stripe in a portion of a number of pages of memory cells in a plurality of groups of memory cells in a three-dimensional array of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; performing programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and controlling selection of the memory cells using a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 9 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 8 of the present application and as such anticipates claim 8 of the present application.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the present application is anticipated by claim 9 of U.S. Patent No. US 10,936,416 B2 in that claim 9 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 9 of the present application. Claim 9 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 9. The method of claim 8, wherein the method includes performing sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells.
Claim 9. A method of operating memory, comprising: storing a parity portion of a redundant array of independent NAND (RAIN) stripe in a portion of a number of pages of memory cells in a plurality of groups of memory cells in a three-dimensional array of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; performing programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and controlling selection of the memory cells using a plurality of string drivers, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 9 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 9 of the present application and as such anticipates claim 9 of the present application.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the present application is anticipated by claim 12 of U.S. Patent No. US 10,936,416 B2 in that claim 12 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 10 of the present application. Claim 10 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 10. The method of claim 8, wherein the plurality of string drivers control the selection of the memory cells by applying a voltage signal to planar access lines of the three-dimensional array.
Claim 12. The method of claim 11, wherein the plurality of string drivers apply the voltage signal to the memory cells being selected by applying the voltage signal to planar access lines of the three-dimensional array to which the memory cells being selected are coupled.


Claim 12 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 10 of the present application and as such anticipates claim 10 of the present application.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the present application is anticipated by claim 12 of U.S. Patent No. US 10,936,416 B2 in that claim 12 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 11 of the present application. Claim 11 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 11. The method of claim 10, wherein the planar access lines to which the voltage signal is applied are coupled to the memory cells being selected.
Claim 12. The method of claim 11, wherein the plurality of string drivers apply the voltage signal to the memory cells being selected by applying the voltage signal to planar access lines of the three-dimensional array to which the memory cells being selected are coupled.


Claim 12 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 11 of the present application and as such anticipates claim 11 of the present application.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the present application is anticipated by claim 15 of U.S. Patent No. US 10,936,416 B2 in that claim 15 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 14 of the present application. Claim 14 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 14. An apparatus, comprising: a three-dimensional array of memory cells having a plurality of groups of memory cells, wherein: each of the groups of memory cells has a three-dimensional stair step structure; and a number of the groups of memory cells include a parity portion of a redundant array of independent NAND (RAIN) stripe; and a plurality of string drivers configured to control selection of the memory cells, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.
Claim 15. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of groups of memory cells and a plurality of pages of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers configured to control selection of the memory cells, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 15 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 14 of the present application and as such anticipates claim 14 of the present application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the present application is anticipated by claim 15 of U.S. Patent No. US 10,936,416 B2 in that claim 15 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 15 of the present application. Claim 15 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.





Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 15. The apparatus of claim 14, wherein the apparatus includes a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells.
Claim 15. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of groups of memory cells and a plurality of pages of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers configured to control selection of the memory cells, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 15 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 15 of the present application and as such anticipates claim 15 of the present application.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,936,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the present application is anticipated by claim 15 of U.S. Patent No. US 10,936,416 B2 in that claim 15 of U.S. Patent No. US 10,936,416 B2 contains all the limitations of claim 19 of the present application. Claim 19 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application Number: 17/167,254
U.S. Patent No. US 10,936,416 B2
Claim 19. The apparatus of claim 14, wherein each of the groups of memory cells are tile groups of memory cells.
Claim 15. An apparatus, comprising: a three-dimensional array of memory cells, wherein: the array includes a plurality of groups of memory cells and a plurality of pages of memory cells, wherein each respective group includes a different portion of each respective page and each respective group has a three-dimensional stair step structure; and a number of the plurality of pages include a parity portion of a redundant array of independent NAND (RAIN) stripe; a controller configured to perform programming and sensing of the RAIN stripe as tile-based operations in accordance with the three-dimensional stair step structure of the groups of memory cells; and a plurality of string drivers configured to control selection of the memory cells, wherein each respective string driver is associated with a different one of the groups of memory cells having the three-dimensional stair step structure.


Claim 15 of U.S. Patent No. US 10,936,416 B2 as shown in the table above contains every element of claim 19 of the present application and as such anticipates claim 19 of the present application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,936,416 B2 as applied to claim 14 above, and further in view of Lee et al. (US 9245639 B1).

As per claim 20, claim 15 of U.S. Patent No. US 10,936,416 B2 substantially teach the claimed invention described in claim 14 (as rejected above).
However claim 15 of U.S. Patent No. US 10,936,416 B2 does not explicitly teach that the plurality of groups of memory cells comprises four groups of memory cells.
Lee et al. in an analogous art teach that the plurality of groups of memory cells comprises four groups of memory cells (col. 7, lines 62-63, four groups of memory cells).
Therefore, it would have been obvious to one of ordinary skill in the art at the time
the invention was made to include the apparatus of claim 15 of U.S. Patent No. US 10,936,416 B2 the ability that that the plurality of groups of memory cells comprises four groups of memory cells as taught by Lee et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for four groups of memory cells to include a parity portion to claim 15 of U.S. Patent No. US 10,936,416 B2’s apparatus.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is not rejected on the ground of nonstatutory double patenting.
Claim 2 recites that the parity portion of the RAIN stripe is included in a single one of the number of groups of memory cells.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is not rejected on the ground of nonstatutory double patenting.
Claim 3 recites that different portions of the parity portion of the RAIN stripe are included in different ones of the number of groups of memory cells.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is not rejected on the ground of nonstatutory double patenting.
Claim 7 recites that each respective string driver includes a plurality of transistors configured to control selection of the memory cells of the different one of the groups with which that string driver is associated.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is not rejected on the ground of nonstatutory double patenting.
Claim 12 recites controlling the selection of the memory cells of each respective one of the plurality of groups of memory cells in parallel using the plurality of string drivers.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is not rejected on the ground of nonstatutory double patenting.
Claim 13 recites that the RAIN stripe provides protection for each of the plurality of groups of memory cells.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is not rejected on the ground of nonstatutory double patenting.
Claim 16 recites that each respective string driver is coupled to the different one of the groups of memory cells with which that string driver is associated via planar horizontal conductive lines.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is not rejected on the ground of nonstatutory double patenting.
Claim 17 recites that the three-dimensional stair step structure of each respective group of memory cells comprises a plurality of stair steps; and each respective one of the plurality of stair steps is coupled to a different one of the planar horizontal conductive lines.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is not rejected on the ground of nonstatutory double patenting.
Claim 18 recites that the memory cells of each respective group comprise a plurality of vertical strings of memory cells; and each respective string driver comprises a horizontal planar structure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. (US 20070117317 A1, date published: 2007-05-24) disclose that in a three-dimensional stacked memory having through electrodes, no optimal layer arrangement, bank arrangement, control methods have been established, and thus optimal methods are desired to be established. A stacked memory includes memory core layers, an interposer, and an IF chip. By stacking memory core layers having the same arrangement, it is possible to cope with both of no-parity operation and parity operation. Further, bank designation irrespective of the number of stacks of the memory core layers can be achieved by assignment of a row address and a bank address. Further, the IF chip has refresh counters for performing a refresh control of the stacked memory. This arrangement provides a stacked memory including stacked
memory core layers having through electrodes (abstract).

CHANDRASEKHAR et al. (US 20150089325 A1, date published: 2015-03-26) disclose that a data storage device includes a non-volatile memory that includes a three-dimensional (3D)
memory. A method includes receiving first data and second data from a host device. A first error-correcting code (ECC) codeword associated with the first data is written to a first word line of the non-volatile memory, and a second ECC codeword associated with the second data is written to a second word line of the non-volatile memory. The first ECC codeword includes a first bit and a second bit, and the second ECC codeword includes a third bit and a fourth bit. The method further includes writing parity information to a parity storage portion of the non-volatile memory that is distinct from the first word line and from the second word line. The parity information includes a parity bit that is based on the first bit, the second bit, the third bit, and the fourth bit (abstract).

Johnson (US 20010018729 A1, date published: 2001-08-30) discloses that a system and method for storage medium group parity protection stores data files and related parity information asynchronously on an array of storage media. Data files can be stored asynchronously, or synchronously in stripes as in RAIT technology, but related parity
 information is stored asynchronously with respect to the data files. Regions of the storage media are preferably organized into protection groups for which parity information is generated. Parity information is generated on line as data files are stored and maintained in active memory. Once a protection group is filled, the parity information is migrated to more permanent backup storage. As one example, regions of an array of N storage media can constitute a protection group, and once the regions in the protection group are filled with data, parity data for the protection group is migrated from active memory to more permanent backup storage (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111